DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 10-14, drawn to a three-way valve classified 

 in class F04B9/1276.

II. Claims 6-9 and 15, drawn to a two-way valve classified in class F16K7/07. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation due to the three way valve.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
•         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter,
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




None of the claims appear generic to the following disclosed patentably distinct species: 
Species I, Figures 1a-1b, directed to the shape memory being connected to the shape memory and the tire space, claims 1-3,10,13 and 14,
Species II, Figures 2a-2b, directed to the actuator being connected to the three-way valve with a tie rod, claims 1,5,10,13 and 14,
Species III, directed to the actuator being connected to the three-way valve with a piston, Figures 2c-2d, , claims 1,5,10,13 and 14,
Species IV, Figure 9a, directed to the three-way valve having a check valve connecting with the shape memory having an actuator with a flexible member, claims 1-4,10,13 and 14,
Species V, Figure 9b, directed to the three-way valve having a check valve connecting with the shape memory having an actuator with piston, claims 1,4,5,10 and 14, 
Species VI, Figure 10, directed to the three-way valve having an actuator perpendicular to the port for the shape memory, claims 1-3,10,11,13 and 14. 
	Each of the above species having subspecies for the actuator R, 
		Subspecies a, Figures 3a-3d, claims 1,14,
 		Subspecies b, Figures 5a,5b, claims 1,14,
		Subspecies c, Figures 5c,5d, claims 1,14,
		Subspecies d, Figures 7a,7b, claims 1,14,
		Subspecies e, Figures 7c,7d, claims 1,14,
	 	Subspecies f, Figures 7e-g, 
having subspecies 7h,j,k, claims 1,12,14,
	 	Subspecies g, Figures 8a,b, claims 1,14,
 	Each of the above species having subspecies for the groove K,
		Subspecies g, Figures 11a-11f, claims 1,14,
		Subspecies h, Figures 12a-12c, claims 1,14,
 	Each of the above species having subspecies for the external valve JV,
 		Subspecies, 4a,4b, claims 1,14,
		 Subspecies, 4c, claims 1,14,
		Subspecies, 4d, claims 1,14,
		Subspecies, 4e, claims 1,14,
		Subspecies, 6a,6b, claims 1,14,
		Subspecies, 6c,6d, claims 1,14.

Further, should Applicant elect Group II above applicant must elect a species listed below. 
The species are as follows: 
Species VII, Figures 13a-f, directed to the shape memory communicating with a channel blocked by an actuator, claims 6,7,8,15.
Species VIII, Figures 14a-f, directed to the shape memory having an actuator travelling through the shape memory to open/close the external valve, claims 6,7,9,15.


. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

A telephone call was not made due to the complexity of the requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CRAIG J PRICE/Primary Examiner, Art Unit 3753